In an action, inter alia, for specific performance of a collective bargaining agreement, the plaintiff appeals from a judgment of the Supreme Court, Rock-land County (O’Rourke, J.), entered November 8, 2001, which, upon a stipulated statement of facts in lieu of trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Town Law § 65 (3) provides that no action upon or arising from a contract may be brought against a town, unless a written verified notice of claim is filed with the town within six months after accrual of the cause of action. The appellant’s failure to file a notice of claim thus compels dismissal of this action (see Davis-Wallbridge, Inc. v City of Syracuse, 71 NY2d 842; Matrisciano v Board of Educ. of City School Dist. of Long Beach, 263 AD2d 472; Matter of Stevens v Board of Educ. of McGraw Cent. School Dist., 261 AD2d 698).
In light of our determination, we need not reach the parties’ remaining contentions. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.